Citation Nr: 0417847	
Decision Date: 07/02/04    Archive Date: 07/14/04

DOCKET NO.  03-04 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a bilateral foot 
disorder to include bilateral flat feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which denied the benefit sought on 
appeal.  The veteran, who had active service from July 1973 
to December 1976, appealed that decision to BVA, and the case 
was referred to the Board for appellate review.

The Board observes that the veteran's claims file was 
subsequently transferred to the jurisdiction of the RO in 
Milwaukee, Wisconsin, which issued a Statement of the Case 
and also certified the veteran's appeal to the Board.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.  


REMAND

Upon preliminary review of the claims file, the Board finds 
that additional development is needed in this case before 
proceeding with appellate review for the reasons set forth 
below.

As a initial matter, the Board notes that the veteran's 
representative clarified at an October 2003 videoconference 
hearing before the undersigned that the veteran was seeking 
service connection for a bilateral foot disorder to include 
flat feet and not just the bilateral flat foot disorder.  The 
RO should, on remand, readjudicate the veteran's claim in 
light of this clarification regarding the veteran's claim. 

The veteran has contended that his service medical records 
are incomplete.  In this regard, he testified at his October 
2003 videoconference hearing before the Board that he went on 
sick call approximately 12 times during his period of 
service.  However, the service medical records associated 
with the claims file do not include any such treatment 
records.  On remand, the RO should ensure that the service 
medical records associated with the claims file are complete. 

In addition, the Board notes that there may be additional 
treatment records not associated with the claims file.  In 
this regard, the veteran testified at an October 2003 
videoconference hearing before the Board that he had received 
treatment at the West Side VA Medical Center on a fairly 
regular basis between 1976 and 1983.  However, the claims 
file only contains VA outpatient records dated from October 
1981 to July 1983, and there is no indication that such 
records were requested.  The veteran also indicated that a 
particular physician had treated him at the Beverly Satellite 
Clinic, but such treatment records are not associated with 
the claims file.  Additionally, the veteran's representative 
stated at the October 2003 hearing that the veteran had 
received treatment at "Bernstein" and that they had a copy 
of the treatment record, yet no such record is associated 
with the claims file.  Such records may prove to be relevant 
and probative.  Therefore, the RO should attempt to obtain 
and associate with the claims file any and all treatment 
records pertaining to the veteran's bilateral foot disorder.

In addition, the Board observes that the veteran is in 
receipt of monthly benefits from the Social Security 
Administration (SSA).  However, the records upon which this 
decision was based are not associated with the claims file, 
and it is unclear as to whether any of the records may have 
pertained to his bilateral flatfoot disorder.  Therefore, the 
RO should obtain and associate such records with the 
veteran's claims folder.   

Further, as set forth below, the Board finds that additional 
medical inquiry would be helpful to the Board in rendering a 
decision in this case.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should ensure that the 
veteran's complete service medical 
records are associated with the 
veteran's claims folder in accordance 
with applicable VA procedure.  This 
should include another attempt to 
secure any additional service medical 
records through official channels.  If 
any additional information is required 
in order to complete this search, it 
should be requested from the veteran.  
As set forth in 38 U.S.C.A. 
§5103A(b)(3) and 38 C.F.R. 
§3.159(c)(2), the RO should continue 
efforts to locate such records until 
it is reasonably certain that such 
records do not exist or that further 
efforts to obtain those records would 
be futile.  The veteran should be 
notified of the RO's attempts to 
locate his service medical records 
from his active duty service, as well 
as any further action to be taken.

2.  The RO should also request that 
the veteran provide the names and 
addresses of any and all health care 
providers who have provided treatment 
for his bilateral foot disorder since 
his discharge from service.  After 
acquiring this information and 
obtaining any necessary authorization, 
the RO should obtain and associate 
these records with the claims file.  A 
specific request should be made for 
any VA outpatient records dated from 
1976 to 1981 and from 1983 to the 
present.

3.  The RO should obtain and 
associate with the claims file the 
records upon which the Social 
Security Administration (SSA) based 
its decision to award benefits to the 
veteran.  If the search for such 
records has negative results, the 
claims file must be properly 
documented as to the unavailability 
of these records.

4.  The RO should return the case to 
the November 2002 VA examiner who 
rendered an opinion in this case.  If 
additional relevant evidence is added 
to the record, that examiner should 
be asked if the additional records 
require an addendum to his November 
2002 opinion as to whether or not the 
veteran has a preexisting bilateral 
foot disorder that was permanently 
aggravated by the veteran's active 
military service.  The examiner 
should also be asked to opine as to 
whether it is at least as likely as 
not that the veteran has a current 
bilateral foot disorder that did not 
preexist his military service, and 
was incurred in military service.  

When the development requested has been completed, the RO 
should review the veteran's claim for service connection for 
a bilateral foot disorder to include bilateral flat feet on 
the basis of additional evidence.  If the benefit sought is 
not granted, the veteran and his representative should be 
furnished a Supplemental Statement of the Case and be 
afforded a reasonable opportunity to respond before the 
record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional 


office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until he is notified. 



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




